443 F.2d 1181
Robert W. SJOSTEN, Plaintiff and Appellant,v.Merle SCHECKLOTH, etc., Appellee.
No. 25325.
United States Court of Appeals, Ninth Circuit.
July 7, 1971.

Robert W. Sjosten, in pro. per.
Evelle J. Younger, Cal.  Atty. Gen., Gary S. Garfinkle, Deputy Atty. Gen., (appeared), San Francisco, Cal., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and von der HEYDT, District Judge.
PER CURIAM:


1
The order denying habeas corpus relief is affirmed.


2
First, we find that Sjosten has never presented or attempted to present the point to a California state court which he makes in federal court.


3
Further, on the facts here, the error does not rise to constitutional dimensions.  The evidence of guilt was overwhelming.